Title: From Benjamin Franklin to John Beckwith, 17 May 1779
From: Franklin, Benjamin
To: Beckwith, John


Sir,
Passy, May 17, 1779.
Having assured you verbally that I had no authority to treat or agree with any military person, of any rank whatever to go to America, I understand your expressions, that “you will take your chance if I think you may be useful,” to mean that you will go over without making any terms with me, on a supposition, which you also mention, that my recommendation will be regarded by the Congress, and that you shall thereupon be employed in our armies.
Whoever has seen the high character given of you by Prince Ferdinand (under whom you served) to Lord Chatham, which I saw when in London, must think that so able an officer might have been exceedingly useful to our cause, if he had been in America at the beginning of the war. But there is a great difficulty at this time in introducing one of your rank into our armies, now that they are all arranged and fully officered; and this kind of difficulty has been found so great, and the Congress has been so embarrassed with numbers of officers from other countries, who arrived under strong recommendations, that they have been at above 100,000 livres expence to pay the charges of such officers in coming to America and returning to Europe, rather than hazard the discontent, the placing them to the prejudice of our own officers who had served from the beginning, would have occasioned. Under these circumstances they have not merely left me without authority, but they have in express terms forbid me to agree with or encourage by any means, the going over of officers to America in expectation of employment. As to my recommendation, whatever weight it might have had formerly, it has in several instances been so improperly employed through the too great confidence I had in recommendations from others, that I think it would at present be of no importance if it were necessary; but after that above mentioned of so great a general, and so good a judge of military merit as Prince Ferdinand, a character of you from me would be impertinence.
Upon the whole, I can only say, that if you choose to go over and settle in our land of liberty, I shall be glad to find you there on my return as a fellow citizen, because I believe you will be a very good one, and respected there as such by the people. But I cannot advise or countenance your going thither with the expectation you mention. With great esteem, I have the honour to be, &c.
B. Franklin.
